Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (“Amendment”) is entered into as of
May 10, 2019 by and among FIVE POINT OPERATING COMPANY, LP, a Delaware limited
partnership (“Borrower”), ZIONS BANCORPORATION, N.A. (fka ZB, N.A.), dba
CALIFORNIA BANK & TRUST, as the administrative agent (“Administrative Agent”)
for itself as a lender and lenders COMERICA BANK, a Texas banking association
(“Comerica”), JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMorgan”), CITIBANK, N.A. (“Citibank” and collectively with CBT as a lender,
Comerica, and JPMorgan, the “Lenders” and each individually a “Lender”), with
respect to that certain Credit Agreement dated as of April 18, 2017 (the
“Original Credit Agreement”) by and among Borrower and Lenders, as amended by
that certain First Amendment to Credit Agreement (the “First Amendment”) dated
as of November 8, 2017 (collectively, the “Credit Agreement”) with the maximum
commitment amount being $125,000,000.00 (the “Loan”). Except to the extent
expressly defined herein, each capitalized term shall mean as defined in the
Credit Agreement.

RECITALS

A.    As set forth in the First Amendment, subsequent to the Closing Date,
Borrower converted from a Delaware limited liability company to a Delaware
limited partnership on October 1, 2017.

B.    In connection with the Loan, Borrower also executed (i) that certain Note
dated as of April 18, 2017 in favor of CBT as a Lender in the original face
amount of $50,000,000.00 (the “CBT Note”), (ii) that certain Note dated as of
November 8, 2017 in favor of Comerica in the original face amount of
$25,000,000.00 (the “Comerica Note”), (iii) that certain Note dated as of
November 8, 2017 in favor of JPMorgan in the original face amount of
$25,000,000.00 (the “JPMorgan Note”), and (iv) that certain Note dated as of
November 8, 2017 in favor of Citibank in the original face amount of
$25,000,000.00 (the “Citibank Note” and together with the CBT Note, the Comerica
Note and the JPMorgan Note, collectively, the “Notes”). The Loan is also
guaranteed by Domestic Subsidiaries of the Borrower pursuant to that certain
Guaranty dated as of April 18, 2017 in favor of Administrative Agent for the
benefit of Lenders, as modified by that certain Joinder to Guaranty dated
November 30, 2017 (collectively, and as may be amended, restated, or otherwise
modified from time to time, the “Guaranty”).    The Credit Agreement, the Notes,
the Guaranty and all other agreements, documents, and instruments evidencing,
supporting and otherwise relating to the Loan, as each may be amended, modified,
extended or restated from time to time, are sometimes referred to individually
and collectively as the “Loan Documents”. Hereinafter, the Loan Documents shall
mean such documents as modified by this Amendment.

B.    Borrower has requested, and Administrative Agent and Lenders have agreed,
to modify the Loan and the Loan Documents, among other things, to allow for the
possible increase in Commitments and to extend the current Maturity Date of
April 18, 2020 to April 18, 2022, subject to the terms and the conditions set
forth below.

AGREEMENT

WHEREFORE, based on the foregoing, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.    Accuracy of Recitals. The parties hereto acknowledge the accuracy of the
recitals set forth above.

 

-1-



--------------------------------------------------------------------------------

2.    Amendments to Defined Terms. Section 1 of the Credit Agreement (Defined
Terms) is hereby amended as follows:

a.    The following existing defined terms are hereby amended and restated in
their entirety as follows:

i)     “Aggregate Commitments” means the Commitments of all the Lenders, which
Commitments aggregate $125,000,000.00 as of November 8, 2017, as they may be
increased pursuant to Section 2.15 or reduced pursuant to Section 2.06 or
otherwise modified pursuant to the terms of this Agreement.

ii)    “Maturity Date” means the latest of (a) April 18, 2022, (b) if the
Maturity Date is extended pursuant to Section 2.14, April 18, 2023 or (c) if a
Term Out Commencement Date occurs pursuant to Section 2.04, the Converted Term
Loan Maturity Date; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

b.    The following new defined terms are hereby inserted into Section 1 of the
Credit Agreement, with such insertion to be in accordance with the alphabetical
order of the defined terms in Section 1:

i)     “Beneficial Ownership Certification” means a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

ii)    “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, and any
successor statutes and regulations thereof, all as may be revised, renewed or
otherwise modified from time to time.

3.    Amended Loan Terms. The following terms and provisions set forth in the
Credit Agreement are hereby amended as follows:

a.    Section 2.14—Extension of Maturity Date. Section 2.14 of the Credit
Agreement is hereby amended by amending and restating the first sentence in
clause (a) as follows:

“So long as no Event of Default has occurred and is continuing and no Term Out
Commencement Date has occurred, Borrower shall have the right to request that
the Administrative Agent and the Lenders agree to extend the Maturity Date by
one year (i.e., to April 18, 2023, the “Loan Extension”).”

b.    New Section 2.15—Increase in Commitments. The following is hereby inserted
into the Credit Agreement as Section 2.15:

“2.15 Increase in Commitments.

(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Borrower
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $50,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000. At the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten

 

-2-



--------------------------------------------------------------------------------

Business Days from the date of delivery of such notice to the Lenders). The
Borrower hereby acknowledges and agrees that the Administrative Agent and
Lenders have not made any commitment to increase its respective Commitments and
that neither the Administrative Agent nor any Lender is under any obligation to
increase its respective Commitment or to consider any request for any such
increase to its Commitment.

(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approval and consent shall not be unreasonably withheld or
delayed), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.

(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.

(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date signed by
a Responsible Officer of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party (or its applicable governing body or
entity) approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, immediately before and immediately after giving
effect to such increase, (A) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, (B) no Default exists and (C) the Borrower is in pro forma compliance as
of the most recently ended fiscal quarter with all financial covenants set forth
in Section 7.01 after giving effect to any Loans made on the date of such
increase. The Borrower shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts to the extent required
pursuant to Section 3.05) to the extent necessary to keep the outstanding
Committed Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary. In connection with any such increase, the
Administrative Agent and the Borrower may, without the consent of any Lenders,
effect such amendments to any Loan Documents as may be necessary or appropriate
to effect the provisions of this Section 2.15.”

 

-3-



--------------------------------------------------------------------------------

c.    References to Section 2.15. The following additional amendments to the
Credit Agreement are also hereby made:

i)    Section 1—Definition of Applicable Percentage. The definition of
“Applicable Percentage” in Section 1 of the Credit Agreement is hereby amended
by inserting the phrase “or joinder agreement contemplated by Section 2.15” into
the last sentence of the definition after the words “Assignment and Assumption”
and before the words “pursuant to which such Lender”.

ii)    Section 1—Definition of Commitment. The definition of “Commitment” in
Section 1 of the Credit Agreement is hereby amended by inserting the phrase “or
joinder agreement contemplated by Section 2.15” after the words “Assignment and
Assumption” and before the words “pursuant to which such Lender”.

iii)    Section 10.07 – Confidentiality. Section 10.07 of the Credit Agreement
is hereby amended by inserting the phrase “or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c)” into clause (f)(i) after the words
“under this Agreement” and before the words “or (ii) any actual prospective
party”.

4.    Section 10.19 (USA Patriot Act) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests, including providing a Beneficial Ownership Certification
if it is ever determined that Borrower is a “legal entity customer” under the
Beneficial Ownership Regulations, whether as a result of no longer constituting
a public company or otherwise, in order to comply with Administrative Agent’s
and each Lender’s ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, and any other related applicable
Laws to which Administrative Agent and any Lender is, or at any time becomes,
subject to, including the Act.”

a.    CBT Name. All references to “ZB, N.A., dba California Bank & Trust” in the
Loan Documents shall be deemed to refer to “Zions Bancorporation, N.A., dba
California Bank & Trust.”

5.    Conditions Precedent. This Amendment shall become effective and binding on
Administrative Agent, Borrower and Lenders only upon satisfaction of the
following conditions precedent:

 

-4-



--------------------------------------------------------------------------------

a.    Execution and Delivery of Amendment and Related Documents. Administrative
Agent shall have received the following documents executed by all required
Persons (and shall have also executed and delivered its signature with respect
to any of the following documents to which it is a party): (i) this Amendment,
(ii) each Guarantor shall have executed the attached Consent of Guarantors, and
(iii) Borrower shall have delivered a fully executed Secretary’s Certificate
containing such statements, certificates, consents and resolutions authorizing
Borrower’s execution and delivery of this Amendment and the related documents,
including the Notes, and the performance of its obligations under the Loan
Documents as modified by this Amendment, all in form and content reasonably
acceptable to Administrative Agent.

b.    Payment of Extension Fee. Borrower shall have paid to Administrative Agent
for the benefit of the Lenders on a pro rata basis in accordance with their
respective Commitments an extension fee equal to .50% of the Aggregate
Commitments, which extension fee shall be deemed earned in full upon receipt and
non-refundable under any circumstance, including any prepayment of the Loan in
full at any time after the effective date of this Amendment.

c.    Payment of Fees.    Borrower shall have paid to Administrative Agent such
fees as are required to be paid pursuant to the Fee Letter.

d.    Representations True and Correct. The representations and warranties set
forth in the Loan Documents, including Section 5 of the Credit Agreement and
those set forth herein, are true, correct and complete in all material respects,
except as to any representations and warranties that are already qualified by
“in all material respects”, in which case such representations and warranties
will be true, correct and complete.

e.    No Event of Default. No Event of Default (or any event that with the
giving of notice and/or the passage of time could become an Event of Default)
shall have occurred and be continuing.

f.    Payment of Fees, Costs and Expenses. Borrower shall have paid to
Administrative Agent all fees, costs and charges in connection with this
Amendment and the consummation thereof, including Administrative Agent’s
reasonable legal fees and costs. Administrative Agent may (but without any
obligation to do so), permit any of the foregoing amounts to be paid after the
Effective Date, in which case such amounts shall be required to be paid to
Administrative Agent within ten (10) days of written demand therefor by Lender
to Borrower.

Notwithstanding anything to the contrary set forth elsewhere herein, the
foregoing conditions precedent to this Amendment shall only be deemed satisfied
(or otherwise deferred in accordance with their terms) and this Amendment shall
only be deemed effective as of the date first set forth above, all without
further notice to or action by any party hereto, upon the full execution and
delivery of the documents required by clause (a) above and the delivery by
Administrative Agent to Borrower and Lenders of a fully executed copy of this
Amendment.

6.    Ratification of Loan Documents and Collateral. The Loan Documents are
hereby ratified and affirmed by Borrower and will remain in full force and
effect as modified herein, and as those Loan Documents may have been amended,
restated or otherwise modified. Each reference in any Loan Document to the
Credit Agreement and any other Loan Document will be a reference to the Credit
Agreement and such other Loan Document as modified by this Amendment or as
otherwise restated, amended or modified.

 

-5-



--------------------------------------------------------------------------------

7.    Borrower Representations and Warranties. Borrower represents and warrants
to Administrative Agent and Lenders as follows:

a.    No Defaults. Borrower is in compliance with the financial covenants set
forth in Sections 7.01 and 7.02 of the Credit Agreement and no Event of Default
has occurred and is continuing under the Loan Documents, and, to Borrower’s
knowledge, no event that with the giving of notice and/or the passage of time
could become an Event of Default).

b.    Continuing Accuracy of Representations. Each and all representations and
warranties of Borrower in the Loan Documents are accurate on the date hereof in
all material respects, except for those that may no longer be true as a result
of the passage of time or a change in circumstance and are not the result of an
Event of Default.

c.    No Counterclaims, Defenses. Borrower is not aware of any claims,
counterclaims, defenses, or set-offs available to either Borrower or Guarantors
with respect to the Loan Documents.

d.    Binding Obligations. The Loan Documents are the legal, valid, and binding
obligation of Borrower and, as applicable, Guarantors, enforceable against
Borrower and Guarantors respectively in accordance with their terms, subject
only to bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting creditors’ rights generally and by equitable principles of general
application.

e.    Valid Formation; Authorization. Borrower continues to be validly existing
under the laws of the state of its formation and continues to be in good
standing in the State of California. The execution and delivery of this
Amendment and the performance of the Loan Documents, as modified herein have
been duly authorized by all requisite action by or on behalf of Borrower (and
each Guarantor to the extent applicable) and all other requisite persons, no
further consent, authorization or the taking of any other action is required in
order for Borrower and Guarantor (as applicable) to execute, deliver and perform
this Amendment and the other Loan Documents as modified herein and the
execution, delivery and performance of this Amendment and the other Loan
Documents as modified herein shall not conflict with any laws, orders,
judgments, decrees, agreements, indentures or other obligations and duties of
Borrower or Guarantor or with respect to which any of their respective assets
are subject.

8.    Cooperation. Borrower covenants and agrees with Administrative Agent and
Lenders that Borrower and each Guarantor shall execute, deliver, and provide to
Administrative Agent and Lenders such additional agreements, documents, and
instruments as reasonably required by Administrative Agent and Lenders to
effectuate the intent of this Amendment, in each case, to the extent required by
the terms of the Loan Documents.

9.    Entire Agreement, Change, Discharge, Termination, or Waiver. The Loan
Documents, as modified herein, and as otherwise amended, restated or modified,
contain the entire understanding and agreement of Borrower, Administrative Agent
and Lenders and each Guarantor in respect of the subject matter thereto and
supersede all prior representations, warranties, agreements, arrangements, and
understandings. No provision of such Loan Documents may be further changed,
discharged, supplemented, terminated, or waived except in a writing signed by
the applicable parties thereto and Administrative Agent, and Lenders as
applicable. To the extent there are any inconsistencies between the Loan
Documents and this Amendment, this Amendment shall control.

 

-6-



--------------------------------------------------------------------------------

10.    Binding Effect. The Loan Documents as modified herein are binding upon,
and inure to the benefit of Borrower, each Guarantor, Administrative Agent and
Lenders and their respective successors and assigns to the extent any such
assignment is permitted under the Credit Agreement. This Amendment, and the
interpretation and enforcement thereof shall be in accordance with the general
terms and conditions set forth in the Original Credit Agreement (as modified
herein), including the notice provisions, consent to jurisdiction provisions,
governing law provisions, waiver of jury and judicial reference provisions, and
the integration, counterpart and severability provisions, with Administrative
Agent, Lenders and Borrower being entitled to the benefits thereof and being
bound thereby.

[Signature Pages Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have entered into this Amendment as of the
date first above written.

 

BORROWER:

FIVE POINT OPERATING COMPANY, LP,

a Delaware limited partnership

By:

 

Five Point Opco GP, LLC, a Delaware limited

liability company, its managing general

partner

  By:   Five Point Holdings, LLC, a Delaware limited liability company, its sole
member   By:  

/s/ Erik Higgins

  Name:  

Erik Higgins

  Title:  

Vice President

  By:  

/s/ Michael White

  Name:  

Michael White

  Title:  

Vice President

 

Signature Page

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

Zions Bancorporation, N.A. (fka ZB, N.A.)

dba CALIFORNIA BANK & TRUST,

as Administrative Agent

By:  

/s/ Aegea Lee

Name:  

Aegea Lee

Title:  

Senior Vice President

LENDERS:

 

Zions Bancorporation, N.A. (fka ZB, N.A.)

dba CALIFORNIA BANK & TRUST,

as a Lender and L/C Issuer

 

By:

 

/s/ Aegea Lee

Name:  

Aegea Lee

Title:  

Senior Vice President

 

Signature Page

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:

 

/s/ Robert J. Kane

Name:

 

Robert J. Kane

Title:

 

Managing Director

 

Signature Page

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK

By:

 

/s/ Jonathan R. Ward

Name:

 

Jonathan R. Ward

Title:

 

VP – Western Market

 

Signature Page

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

a national banking association

By:

 

/s/ Chiara Carter

Name:

 

Chiara Carter

Title:

 

Executive Director

[End of Signature Pages]

 

Signature Page

Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTOR

The undersigned Guarantors hereby consent to the foregoing Second Amendment to
Credit Agreement (“Amendment”). Except to the extent expressly defined herein,
each capitalized term shall mean as defined in the Amendment. The undersigned
further acknowledge, represent and warrant to Administrative Agent and Lenders
that (a) the undersigned have received a copy of the Amendment, have read the
Amendment, understand the Amendment, have discussed the Amendment with Borrower,
have sought independent advice from counsel with respect to the Amendment or,
although having the time and opportunity to do so, have elected not to seek such
independent advice, and thereafter has fully, finally and unconditionally
consented to the Amendment, (b) the Guaranty as may be modified by the Amendment
(and as otherwise may have been restated, amended or otherwise modified)
continues to be the legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms, subject only
to bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
creditors’ rights generally and by equitable principles of general application,
(c) notwithstanding anything to the contrary set forth in any other agreement,
instrument or other document, each Guarantor acknowledges and agrees that it is
not a primary obligor along with Borrower under the Loan and that the
obligations of each Guarantor under the Loan Documents to which it is a party
constitute separate, independent and valid obligations of such Guarantor and
(d) each Guarantor is not aware of any claims, counterclaims, defenses, or
off-sets with respect to the enforcement against any Guarantor of the Loan
Documents to which it is a party exist.

Each Guarantor further acknowledges and agrees that, notwithstanding anything to
the contrary set forth in any Guaranty, no Guarantor shall be deemed to be a
guarantor of any applicable swap obligations if such Guarantor is not an
“Eligible Contract Participant” as defined in § 1(a)(18) of the Commodity
Exchange Act and the applicable rules issued by the Commodity Futures Trading
Commission and/or the Securities and Exchange Commission (collectively, and as
now or hereafter in effect, “the ECP Rules”) to the extent that the providing of
such guaranty by such Guarantor would violate the ECP Rules or any other
applicable law or regulation. This paragraph shall not affect any obligations of
any Guarantor other than with respect to any such swap obligations, nor shall it
affect the obligations of any Guarantor who qualifies as an Eligible Contract
Participant.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have entered into this Consent and Agreement
of Guarantor as of the date of the Amendment.

 

GUARANTORS:

THE SHIPYARD COMMUNITIES, LLC

  By:   

Five Point Operating Company, LP,

its manager

  By:    Five Point Opco GP, LLC,      its managing general partner   By:   
Five Point Holdings, LLC,      its sole member   By:   

/s/ Erik Higgins

  Name:   

Erik Higgins

  Title:   

Vice President

  By:   

/s/ Michael White

  Name:   

Michael White

  Title:   

Vice President

 

Signature Page to Consent and Agreement of Guarantor



--------------------------------------------------------------------------------

FIVE POINT LAND, LLC

  By:   

Five Point Operating Company, LP,

its manager

  By:    Five Point Opco GP, LLC,      its managing general partner   By:   
Five Point Holdings, LLC,      its sole member   By:   

/s/ Erik Higgins

  Name:   

Erik Higgins

  Title:   

Vice President

  By:   

/s/ Michael White

  Name:   

Michael White

  Title:   

Vice President

 

Signature Page to Consent and Agreement of Guarantor



--------------------------------------------------------------------------------

FIVE POINT COMMUNITIES MANAGEMENT, INC.

  By:   

/s/ Erik Higgins

  Name:   

Erik Higgins

  Title:   

Vice President

  By:   

/s/ Michael White

  Name:   

Michael White

  Title:   

Treasurer

 

Signature Page to Consent and Agreement of Guarantor



--------------------------------------------------------------------------------

FIVE POINT COMMUNITIES, LP

  By:   

Five Point Communities Management, Inc.,

its general partner

  By:   

/s/ Erik Higgins

  Name:   

Erik Higgins

  Title:   

Vice President

  By:   

/s/ Michael White

  Name:   

Michael White

  Title:   

Treasurer

Signature Page to Consent and Agreement of Guarantor



--------------------------------------------------------------------------------

FIVE POINT HERITAGE FIELDS, LLC

  By:   

Five Point Operating Company, LP,

its sole member

  By:    Five Point Opco GP, LLC,      its managing general partner   By:   
Five Point Holdings, LLC,      its sole member   By:   

/s/ Erik Higgins

  Name:   

Erik Higgins

  Title:   

Vice President

  By:   

/s/ Michael White

  Name:   

Michael White

  Title:   

Vice President

 

Signature Page to Consent and Agreement of Guarantor



--------------------------------------------------------------------------------

FIVE POINT CAPITAL CORP.   By:   

/s/ Erik Higgins

  Name:   

Erik Higgins

  Title:   

Vice President

  By:   

/s/ Michael White

  Name:   

Michael White

  Title:   

Vice President

 

Signature Page to Consent and Agreement of Guarantor